An unpub|ishlld order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

SuPREME CouRT
oF
NEvAnA

 1947A  

IN THE SUPREME COURT OF THE STATE OF NEVADA

DANIEL JOSEPH JARVIS, No. 62785
Appellant,

vs. 

THE STATE OF NEVADA, F L E D
Respondent. AFR 1 2 2013

TRAClE K. LlNDEMAN

CLERQWW?L¢£R?

ev -
ORDER DISMISSING APPEAL °E'°°TY °"ER“

This is an appeal from a district court order revoking bail and
remanding defendant to custody. Fifth Judicial District Court, Nye
County; Robert W. Lane, Judge.

Our review of this appeal reveals a jurisdictional defect.
Specifically, no statute or court rule provides for an appeal from the
aforementioned order. See Castillo z). State, 106 Nev. 349, 352, 792 P.2d
1133, 1135 (1990). Accordingly, we lack jurisdiction and we

ORDER this appeal DISMISSED.

< o-~..>¢ , J.  , J.
d

Parraguirre Cherry

cc: Hon. Robert W. Lane, District Judge

Daniel Joseph Jarvis

Alan J. Buttell & Associates

Nye County District Attorney
Attorney General/Carson City

Nye County Clerk

)b»lo@l/§